8 JoMe. 20 tf
      fofii E
CM of
300    Dolores*.,    ,^ 32.00


                                 Re.4




                                                         I
                                                              9




                                    -f
                Ml \as.                 vOitti all
           , awe) all   o-t

                    , Hr                                     AW
                                                ;4-
                                                1T


©




 Q)TAr                                          DATeo

                                                 PAT£O
"These papers   aft              -far nry
                                       y  revie^l, Nohce,
          of -|he rejwt+w) papers j:




                      *■        , correct   4^ G>or+



                           2.
          15 UiJ^er app€ui h      ORDER-


   «-pfe4 en "ftis   courts SocM<\ cpp-e I lava's bief is


      -f •Bv^ v/eirw t«v.porU^f orJer   3- vvfll|



            4o 11.4 of-Hie -Tiycas Role of
                                               -Hte recttd.


                                                    issue.



W4-5 (joe. -VKft-i" rrvy Wf.f Mi -fT.^/tu5 cm p»'*im<'
          Mr. Pollux «doi^ rw<t




                              3
          rwy LOrtf trf                p(Jr5u^4 4» Mr- 110*7
  3      belreoc   ^



                                           aw                  'T

                                           or



                               o



ibrary                                 dbr^/y access-


             Wfr(r




   "to


                   of Appellate.   Procedures
                                                         ifi^/c

                       Pa
                        g
ia/ <uJ «A/i/e(ope.        /vod or   ujr*pp>/- pa pertv.




                      I    C*pnci«u5
               Me)         cddu o




                          O.S.'vjWaM prC5<^\ m^Uj system Tib



                                     Crn   or   <L^ JjiJe 24y ZaiH' As




            A)
rvur>c




                                                     ,   yv\ y




                                           5"
                                    5"
                              ovf <rf

      |WSC*   W       -fl.'




'15




                              <3r


 6r   13




                  clear
      are ^ i/j3 15penile ptiA of
        .   They <^   off cars




                                 User's rt\e

                4k Jtsp^sj   U of a




O*T ^ppWVp ^ygrel \qv foe Uwygrjg ^J^ ^
                               av*lo €>4^aH"
                                     €4t ©«f <x lawyer's fe
                                  j                                          Gt   1




                 e4Vi«o ^   and


                  by re-f*^^^ 4"^ fh<L Sohes OMJeJ by -euery
        /■-..   ***_*--».<•-




     of 4^^^ &imd*™s $r aooeWc^ ast^oJlr as cv itta-^s -fu
                                            or lrh<j<jfi&A/ w/cJI^ be




                      f DiseipliAAi^      ProceJ ure




i_AvveRSJ Duties to
   A law^tr owes -^ a choifr all«ai*Uc<, ,
  wSoe\y.       A U^er ^.11 employ


                 Uwyer                                       a. re^l    6r




                   kM                                      u/ "Hi
                                      8
        \z> av/^i he> ro-Plicfftyj of hart*
        ccov^s^ avii -rtte Uw rM-P.
. toUA)Se\ Will a^Vise. -*W cT.evvV* of -&
                                           ^




5; (M Will €fpla^4lie applUt pro^M-Ki -Hicir



                Kee p



  . Counsel Wit! ac)0i5e> "VK«\r c^^-k ft-f paper beh<tt/tory


ll. fiwd&J m?i(| cdU(5e eirevtt "ikf ^ ^p^( 5K»oW only te

                                      is       a




                                                   y


                        us/ (KM appellee ^

   |at criw^4    cases &*[[ b



                                                   rr           r
   Kobe^f


                                           oP?)


                f   Ke(J ~tA>
                                 -fi t 5
uwn+                       ov\




            f
i-Ttt

                                                      e. - 5 \ nv




                                                 Or




           W ciepnW. \ftr/J^ £aM>.S+. ^-^ arj I S^c./«-



            »// c k|L-A»(J/d cellriocfc;    h
                           5




           K Hi.                    ^           ^

                                    3      pH/

        + -4W5 Csorf .     ^ppe(U4' has YVi^e 1+ cW
   M rvirs&m«f fec


                     \t
                 ^ CovA of 'C*\wJa\
C\

                                      Ji'iurfe




                              ^^ A
     5"

          U^__. )




            W-
jf

             p




     if.



                 d



04     fr^   y
                          Date:05-27-2O15                  Time,1058           Term:CCB7              Oper:36490



r                    ***** Bexar County Criminal Justice Information System *****


     JN:       0170149             Juris Court:
                                                      -    Event
                                                          CR5
                                                                    Log    Display
                                                                     Case Nbr:
                                                                                      -
                                                                                     307125              R   S    DOB       Loc
                                                                                                                                  A
    SID:       0327074       Suff:    01    Nair.e;       MARTINEZ,       ROBERT JR                      L M 19640312      TDC
                   Code     Date      Description                     Qualifier                   CNC Date        Term Oper

    001    ■       0000   03211986                                                                1    12182014 A1BA      19313
    002    ■       1015   10052007    FILE RECD IN              COURTARCHIVES                     1    10052007    CC7F   30818
    003    ■       4346   09292010 CC FILE MICROFILKDROLL «746                                    1 09292010 NflTU PCSAR
    004    ■       4347   09292010 CC FILE IMAGED                                                 1    09292010 NATU PCSAR
1005       ■       4200   12192013    APPLICATIO.N._FOR             sWRIT_OF HABEAS               1    10132014 CC02      33797
    006    ■       4200   12192013 CORPUS FILED                      WRIT 2542                    1    10132014 CC02 33797
    007    -       4200 02042014 COURT CONDUCTED HABEAS PROCEEDING AND 1                               04152014 KM41      15330
    ooa            4200 02042014 DETERMINED THAT DEFENDANT/APPLICANT                              1    04152014 KK41      15330

    009            4200 02042014 IS NOT BEING HELD FOR                      ANY OFFENSE THAT1          04152014 KK41      15330
    010            4200 02042014 WOULD ALLOW FOR HABEAS RELIEF IN CC 5                            1    04152014 KM41      15330
    Oil            4200 02042014 APPLICANT WAS RETURNED TO BEXAR C0UNTY1                               04152014 KM41      15330

    012            4200 02042014 JAIL.         FURTHER PROCEEDINGS REGARDING                      1    04152014 KM41      15330

    013            4200 02042014 THE HABEAS ISSUE                    HAY BE HAD W/COURT           1    04152014 KM41      15330
    014            4200   02042014 OF COMPETENT JURISDICTION                    FOR WHICH         1    04152014 KM41      15330
    015            4200 02042014 APPLICANT IS BEING HELD                                          1    04152014 KM41      15330

    die            0191   04152014 CASE RE-OPENED                                                 1    0415Z014 KK41      15330

    017            0199 04152014 CASE CLOSED                                                      1    0415Z014 KM41      15330

    018            0197 04152014 *** JH CLOSED ***                                                1 04152014 KM41 15330
    019            0191   06242014 CASE HE-OPENED                                                 1    06242014 CCBE 36762
I ozo              4200 06242014 SECOND AMENDED                      APPLICATION FOR              1    06242014 CCBE 36762
    021            4200 06242014 W_RIT OF HABEAS                     CORPUS PURSUANT              1    06242014    CCBE 36762
    022            4200   06242014 TO       ARTICLE 11.072 OF THE TEXAS CODE OF1                       06242014    CCBE 36762
    023            4200   06242014 CRIMINAL PROCEDUREWRIT CAUSE 2565                                   06242014 CCBE 36762
    024            4200 07082014 WRIT CASE 2565-ORDDENIED ON WRIT OF                                   07082014 KK41      15330
    025            4200   07082014 HABEAS CORPUS                                                       07082014 KK41      15330
    026            0199   07082014    CASE CLOSED                                                      07082014 KK41      15330
    027            4200   08052014 NOTICE OF APPEAL                  DENYING THE          ISSUE        08062014 KMC5      35618
    028            4200   08052014 WRIT PURSUANT                             DENIED                    08062014 KMC5      35618
    029            4200   08292014 WRIT-2542 SENT TO 4TH CT OF APPEALS.IS1                             09222014 CCB6      18455
    030            4200   09222014 DEF LETTER FILED                                               1    09222014 KMC5      35618
    031            4200   09222014 REQUEST FOR FINDING                    OF FACT S               1    09222014 KMC5      35618
    032     -      4200   09222014 CONCLUSIONS OF                    LAW-REPEATED REQUESTl             09222014 KMC5      35618
    033 - 4200            09302014 FINDINGS OF FACT                  AND CONCLUSIONS OF           1    09302014 KKC5      35618
    034        -   4200   09302014 LAW                                                            1    09302014 KMC5      35618
    035        -   4Z00   10012014 PETIT1OH FOR WRIT OF MANDAMUS                                  1    10012014 KMC5      35618
    036        -   4200   10012014 APPLICATION              FOR      LEAVE TO FILE WRIT           1    10012014 KHC5      35618
    037 - 4200 10012014 OF MANDAMUS                                                               1    10012014 KKC5 35618
    038 - 4200 10012014 UNSWORN DECLARATION BY INNATE                                             1 10012014 KMC5         35618
    039        -   0540   10022014 OPINION RECEIVED                                               1    10022014 CCBB 3561S
    040        - 0527     100ZZ014 SUPPL SENT 4TH CT                                              1    10022014 CC6M      31573
    041        -   4200   10162014 5TH       RO.ST DESIGNATION OF MATTERS TO BF.                  1    10162014 KMC5      35618
    042    -       4200   10162014    INCLUDED »/ THE CLERKS                 RECORD ON            1    10162014 KMC5      35618
    043    -       4200   10162014 APPEAL                                                         1    10162014 KMC5      35618
    044     -      4200   10162014    5TH RO.5T OR                   PREPARATION OF               1    10162014 KMC5      35618
    045        -   4200   10162014 REPORTERS RECORD                  AND DESIGNATION              1    10162014 KKC5      35618
    046        -   4200   10162014 OF HATTERS TO BE                  INCLUDED                     1    10162014 KKC5      35618
    047        -   4200   10162014 UNSWORN DECLORATION BY                    INMATE               1    10162014 KHC5      35618
    048        -   4200   10242014 DEF LETTER                        REQUESTING COPIES            1    10272014 KMC5      35618
    049 - 4200 J1132014 APELLANTS RO.ST FORA THOROUGH SEARCH                                      1    11132014 KKC5      35618
    050     - 4200        11132014 OF HIS LEGAL PAPERS FILED BOTH IN                              1    11132014 KKC5      35618
    051    -       4200   11132014 4TH COURT OF                      APPEALS AND BEXAR            1    11132014 KMC5      35618
    052    - 4Z0O 11132014 COUNTY CLERKS                             OFFICES                      1    11132014 KMC5      35618
■ 053      -       4200   11172014 DEF LETTER FILED-_FJRST AMENDED APP.                           1    11172014 KMC5      35618
    054    -       4200   11172014 FOR      WRIT OF HABEASCORPUS               PURSUANT TO        1    11172014    KMC5   35618

    055    -       4200   11172014    ART   11.072 OF THE TCCP                                    1    11172014 KKC5      35618
    056    - 4200         11172014 PROSE AFFIRMATIVE WRITTEN                    OBJECTION         1    11172014 KKC5      35618
    057    -       4200   11172014 ENTERD CLERKS                     RECORDS 8-29-14              1    11172014 KMC5      35618
                                                                                                11212014 CT03     10001
058     -           2502    11212014   DEF ATTORNEY APP         18134500
                                                                                                11212014 CT03     10001
059     - 4302              11212014 ATTORNEY       APPOINTEDV000P000O
                                                                                                11212014 KHN6     18455
060     -           0191    11212014 CASE RE-OPEHED
                                                                                                12052014 KMNC     18455
□ 61    -           1203    12052014 REMAND WITHOUT BND
                                                                0000000                         12052014 KMNC     18455
□ 62    -           1301    12052014 WARRANT        ISSUED
                                                                                                12052014 KKNC     18455
063     - 0816              12052014   BENCH WARRANT
                                                                1S09591                         12052014   KKHC   18455
064     -           1302    12052014 WARRANT RECEIVED
                                                                                                11212014 CY05     10001
065     -           2021    12082014 HEARING DflTE SET
                                                                1509591                         12172014   KH41   15330
066     -           1312    12172014 WARRANT        RECALLED
                                                                                                12172014   KM41   15330
067     -           0905    12172014 REQUEST OF COURT
                                                                0000000                         12172014 KM41     15330
068     -           1301    12172014 WARRANT        ISSUED
                                                                                                12172014 KK41     15330
 069    -           0816    12172014 BENCH     WARRANT
                                                                1510672                         12172014 KH41     15330
 070    -           1302    12172014 WARRANT        RECEIVED
                                                                1505591                         12172014   SHBG   14894
 071    -           1321    12172014 WARRANT RETURNED
                                                                B20145791001                    12182014 A1BA     19313
 072    -           1101 1216201.4 BOOKED
                                                                1510672                         12182014 A1BA     19313
 073        ■       1311    121S2014 WARRANT EXECUTED
                                                                                                12182014 NATU     19313
 074            ■    6402   12182014 Offender record           sent to V1NE01701490011
                                                                                                12182014 NflTU    19313
 075        ■       6403    12182014 Charge record sentto           VINE     01701490011
                                                                                                12052014 CY05     10001
 076                 2022 12192014 HEARING DATE RESET                                   1
                                       WARRANT RETURNED          1510672                1       12192014 SDNR     33368
 077                 1321   12192014

. 078           ■    4200   12292014 THIRD     AMENDED           APPLICATION FOR _      1 0527201 & CC02 33797
                    4200 12292014 WRIT OF HABEAS                 CORPUS     WRIT 2542   1       05272015 CCO 2    33797
 079
 080    -           4200 0108Z0J5      FINDINGS OF FACT          AND CONCLUSIONS OF     1       01082015 KH41     15330

                                       LWi                                              1 01082015         KH41   15330
 OBI    -           4200 01082015
                            01212015   MT WITHDRAW AS CNSL FILED                        1       01212015   KH41   15330
 082 ■              4200
                            01262015   DEF ATTORNEY APP 24011732                        1       01262015   CY05   10001
 083            ■    2502
 0S4            ■    4302    01262015 ATTORNEY APPOINTEDVOOOPOOOO                       1 01262015 CY05 10001
                                       DEF ATTORNEY APP          14295350               1 01262015         CY05    10001
 085            ■    2502 02262O3S
 086                4302    01262015    ATTORNEY APPOINTEDVOOOPOOOO                     1       01262015 CY05      10001

 087                4200    01272015 ORD OF THE TRIAL            CT ON MT WITHDRAW AS1          01272015 KK41      15330

 088 ■ 4200 01272015 CNSL GRANTED                                                       1 01272015 KH41            15330

 089    0217 01292015 TRANSFERRED TO TDC                                                1 01292015 SHD2 18433
 090  ■ 1110 01292015 RELEASED FROM JAIL                                                1 01292015 A1B4 37277
 091            ■    6402   01292015 Offender        record sent      to U1NE01701490011         01292015 NATU     19313

 092            ■ 4200      02022015 NOTICE FOURTH               COURT OF APPEALS       1 02022015 KKC5            35618

 093        ■       4200    03232015   COPY OF NOT OF APPFILED BY DEF-SPOKE             1        03242015 KM41     15330

 094            ■    4200   03232015 W/CARKEN DEF CAN'TAPPEAL ORDER FROM                1 03242015 KK41            15330

 09 5           -    4200   03232015    4TH CT OF APPEALS                               1 03242015 KM41            15330
  096           ■    4200    05262015 DEF LETTER                 REQUESTING COPIES          1    05272015 CCO 2    33797
                                       '***   End   of   List *****
                                                                                    f
                        Gerard Rickhoff
              COUNTY CLERK                             BEXAR COUNTY



                            BEXAR COUNTY COURTHOUSE
                               100 DOLOROSA, SUITE 104
                              SAN ANTONIO, TEXAS 78205




                                                         May 27, 2015




Robert Martinez
TDCJ ID NO# 1931397
Lopez State Jail
1203EICiboloRd
Edinburg, TX 78542


Dear Mr. Martinez:


Enclosed please find the certified copies that you requested:

 2 certified copies of Writ of Habeas Corpus 307125
 2 certified copies of the First Amended Writ of Habeas Corpus 307125
  2 certified copies of the Second Amended Writ of Habeas Corpus 307125



As you requested, I have searched our records for the Fourth Amended Application for Habeas
Corpus. We do not have record of a Fourth Amended Application for Habeas Corpus filed in
our office.


Sincerely,



GERARD RICKHOFF
BEXAR COUNTY CLERK



BY
     Lucy Rigby
     Courts Services Supervisor




Envelope 1
r                                                                                       Lk>i \
                                         CAUSE
     THE STATE OF TEXAS                                                  IN THE COUNTY COURT
                                                                         AT   LAW   #    <2
                                                                         BEXAR COUNTY,           TEXAS


                          DEFENDANT'S WAIVER OF CONSTITUTIONAL RIGHTS
                                    AND COURT'S ADMONITIONS

     rfl^nW^Pf^r'VtnfrZ^TrL-                 ,   THE DEFENDANT, BEING
                                                 THE DEFENDANT, BEING PRESENT
                                                                      PRESENT IN
                                                                              IN COURT
                                                                                 COURT IN
                                                                                       IN
     PERSON,     HEREBY WAIVE THE
                     3Y WAIVE THE READING
                                  READING C
                                          OF THE INFORMATION IN THE ABOVE NUMBERED AND
     STYLED CASE.

     I UNDERSTAND THAT I AM CHARGED WITH THE OFFENSE OF:



     I HEREBY ENTER A PLEA OF                        (jCfitb           TO THIS CHARGE.            I AM
     INFORMED BY THE COURT AS     FOLL

     1.    I understand the range of pun/Lshment fgrthis^ offense is:
          (pi,
     2.    I understand my right to a jury trial, cross-examination of witnesses and
     right to remain silent.    I freely and voluntarily give up (waive) those rights;

     3.  I am now mentally competent.  My plea is entered without any consideration
    'of fear.  I have not been threatened into making my plea.  I have not been
     coerced into making my plea; it is freely and voluntarily made;

    .4.    I am entering a plea of GUILTY to this charge because I am guilty and for
     no other reason;

      5.  If my plea is one of NOLO CONTENDERE, it is because I have considered all
      aspects of my legal situation and discussed them with my attorney and have
    .'-determined that the entry of such plea is in my own best interest;

     6.  The punishment recommendation of the prosecuting attorney is not binding on
     the Court.  The Court may accept or reject any plea agreement made between you
      and the State.  If the Court rejects the plea agreement, you shall be permitted
      to withdraw your plea and no statement received during such plea hearing may be
    . admitted against you on the issue of guilt or punishment in any subsequent
     criminal proceeding;

     7.  If the punishment assessed by the trial Court does not exceed the plea
     bargain, the trial Court must give permission to you in order to appeal any
     non-jurisdictional defect or error that occurred prior to the entry of the
     plea, unless the appeal relates to matters raised by written motions filed by
     you prior to trial and ruled upon by the Court;

     8.  If you are not a citizen of the United States of America, a plea of guilty
     or nolo contendere for the offense charged may result in deportation, the
     exclusion from admission to this country, or the denial of naturalization under
     federal law;
9.     If    an application for                 deferred adjudication                 is      granted,    upon revocation,                if
any,     you     may    be    arrested         and    detained.          You   will      be    entitled    to   a    hearing
limited to the determination by the Court of whether it proceeds with an
adjudication of guilt on the original charge.  No appeal may be taken from this
determination.  After an adjudication of guilt, all proceedings, including
assessment of punishment, pronouncement'of sentence, granting of community
supervision, and defendant's appeal continue as if the adjudication of guilt
had not been deferred;

I    HAVE    READ OR HAVE              HAD READ       TO   HE THE ADMONITIONS                 AND    STATEMENTS      CON 'AINED          IN
THIS     DOCUMENT        AND      AH AWARE       OF    THE      CONSEQUENCES        OF                                  'OLCL
CONTENDERE;


DAT          Cl^-tL n?.°>        /^?^CD DEFENDANT'S SIGNATURE:
                             *




"I    have been                         this               day    of                                19 _^_-fey the County Court
at    Law    #                         right    to counsel         in the      trial,                  charge pending against
me.      I   have      been      furt      .advised that if                        Thancially unable                to employ
counsel,         one will         be    appoii            for           roe   of         Understanding this, I
                                                                                   charge.
wish     to waive        that-right and                           jihe    Court to proceed with my case without
an    attorney         being     appoi               or    me.                { give up my right to counsel.

DATE :                                     DEFENDANT'S            SIGNATURE:




I certify that I am the attorney of record for the above defendant^   I waive
the 10 days allowed by statute to prepare and elect to proceed today.   I have
counseled with the Defendant and have concluded that the Defendant has a
rational, as well as factual, understanding of both the charges pending and
this proceeding.                 Additionally,             I have fully explained this waiver to my client
and I am satisfied that in each instance the Defendant has voluntarily
relinquished a known right and is aware of the consequences of this plea.                                                            I
join in the Defendant's waiver of the                                  right of trial by jury.

DATE                             !<?9<
                                                                                   ATTORNEY FOR              DEFENDANT



The application to waive the Jury is approved and my consent is hereby given
and entered of record.  The Court having considered the foregoing plea of the
Defendant, it appears to the Court that the Defendant is mentally competent.
The Court having duly admonished the Defendant of the consequences of his plea,
the Court accepts the Defendant's plea and hereby approves this Defendant's
Affidavit of Admonitions,                      and orders this plea,                jury waiver,           and plea bargain
filed and entered upon the minutes of this Court.

SIGNED       AND   ENTERED THIS                       DAY    OF                                                      A.D.       19



                                                             JUDGE       PRESIDING
                 o


             o




        \n




    U
A




    3